DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Sang Chul Kwon on 3/17/2021.
The application has been amended as follows: 
	Regarding claim 1, replace “a membrane reel release unit” in line 14 with --a membrane reel unit--.
	Regarding claim 1, replace “the membrane reel release unit” in lines 18-19 with --the membrane reel unit--.
	Regarding claim 1, replace “the membrane release unit” in line 21 with --the membrane reel release unit--
	Regarding claim 1, replace “the membrane reel release unit limiting elongate grooves” in lines 22-23 with --a membrane reel release unit limiting elongate grooves--.
Regarding claim 3, replace “a membrane reel release unit” in line 13 with --a membrane reel unit--.
	Regarding claim 3, replace “the membrane reel release unit” in lines 17 with --the membrane reel unit--.
	Regarding claim 3, replace “the membrane release unit” in line 19 with --the membrane reel release unit--
Regarding claim 8, replace “a membrane reel release unit” in line 13 with --a membrane reel unit--.
Regarding claim 8, replace “the membrane reel release unit” in lines 17 with --the membrane reel unit--.


Allowable Subject Matter
Claims 1, 3-8, and 19-24 allowed.
	See office action mailed 2/18/2021 regarding allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 57S1-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731